Title: John Quincy Adams to Lucy Cranch, 1 June 1778
From: Adams, John Quincy
To: Cranch, Lucy,Greenleaf, Lucy Cranch



Paris june the 1st 1778

I having wrote Twice to your brother & not having yet wrote to you I now take a pen into my hand to write a few Lines to you to inform you of a Little excursion I took last. Mr. Lee his nephew My Pappa & I went to the theatre Calld the Italien Comedy where we had the women & the Secrets of which we See but very Little the next was Silvain in which the Scene represented on one side an old house & the other a row of trees the next was Calld the nymphs of diana in which the scene represented a beautiful place in Which Stood a Statue and in the middle of the Stage a Block for another Statue & all the actresses had on white Silk gowns with Part of them dragging behind them on the ground with a case of quivers at their Backs. I am &c.

